Citation Nr: 0509032	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-34 775A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

M. Cooper, Counsel









INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In September 2003, the appellant appeared and testified at a 
hearing held at the RO before a Decision Review Officer.  A 
transcript of that hearing is of record.

The Board notes that the veteran's private physician has 
reported that the veteran has chronic anxiety due to his 
World War II experiences.  In addition, the report of an 
August 2003 VA examination indicates that the veteran has a 
generalized anxiety disorder, which began during service 
according to the veteran's report.  The RO has not 
adjudicated the issue of entitlement to service connection 
for chronic anxiety or generalized anxiety disorder.  
Therefore, this matter is referred to the RO for appropriate 
action.


FINDING OF FACT

The appellant does not currently have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In the case at hand, the veteran's claim for service 
connection for PTSD was received in January 2001 at which 
time he submitted medical evidence relevant to his 
psychiatric treatment, information concerning the stressors 
allegedly resulting in PTSD, and authorization to enable the 
RO to obtain medical records on his behalf.  

Following a response from the veteran and the receipt of 
additional evidence, the RO adjudicated the veteran's claim 
in July 2001.  Thereafter, the RO sent the veteran a letter 
in February 2002 informing him of the evidence and 
information necessary to substantiate his claim, the evidence 
and information that he should submit, and the assistance 
that VA would provide to obtain evidence on his behalf.  
Although the RO did not specifically inform the veteran to 
submit any pertinent evidence in his possession, it informed 
of the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information and any authorization necessary for the RO to 
obtain such evidence on his behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Following compliance with the notice requirements of the VCAA 
and the implementing regulations, the RO adjudicated the 
veteran's claim on a de novo basis in August 2002.  

The veteran's service medical records are unavailable.  They 
were apparently destroyed in the 1973 fire at the National 
Personnel Records Center.  The claims file contains post-
service records of medical treatment identified as relevant 
by the veteran.  Moreover, the veteran was afforded a VA 
examination to determine if he has PTSD.  The veteran has not 
identified any additional evidence which could be obtained to 
substantiate the claim on appeal.  The Board is also unaware 
of any such outstanding evidence.  

In sum, the Board is of the opinion that the RO has complied 
with the notification and duty to assist requirements of the 
VCAA and the implementing regulations and that any procedural 
errors in the RO's development and consideration of this 
claim were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  



II.  Factual Background

Of record are the veteran's statements concerning his service 
stressors and a statement from a person who served with the 
veteran and recalled that the veteran was subjected to 
artillery fire while standing watch at the front line.

In a September 2002 statement, L. Ferlan, M.D., indicated 
that he had periodically treated the veteran for a chronic 
nervous condition which began with his experiences during 
World War II.  Dr. Ferlan's records show that when the 
veteran was seen in September 2002, he gave a history of 
extreme nervousness since his experiences in World War II.  
The pertinent impression was chronic anxiety.

On VA psychiatric examination in August 2003, it was 
determined that the veteran did not meet the DSM-IV criteria 
for a diagnosis of PTSD because he did not report persistent 
re-experiencing of the traumatic event or persistence 
avoidance of stimuli associated with the trauma.  Generalized 
anxiety disorder was diagnosed.  The examiner noted that by 
the veteran's report, the generalized anxiety disorder began 
while the veteran was in the Army.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Entitlement to service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

The veteran has provided corroborating evidence of his 
alleged combat stressor; however, he has provided no medical 
evidence that he has PTSD.  His private physician has 
reported that the veteran has chronic anxiety, and the August 
2003 VA examiner has indicated that the veteran has 
generalized anxiety disorder, rather than PTSD.  The VA 
examiner properly supported his conclusion that the veteran 
did not meet the criteria for a diagnosis of PTSD by noting 
that the veteran did not report persistent re-experiencing of 
the traumatic event or persistence avoidance of stimuli 
associated with the trauma.  

The evidence of PTSD is limited to the veteran's own 
statements.  This is not competent evidence of the claimed 
disability since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.




ORDER

Entitlement to service connection for PTSD is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


